DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2019-064898, filed on 03/28/2019.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a winding device” and “an air” must be shown and be designated/denoted with reference characters for every feature(s) or the features canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 11, 5-6 and 9 are objected to because of the following informalities: 
Claim 1 recites in lines 7, 8 and 10, the limitation “the fluid-jetting device” is suggested to be replaced with “the at least one fluid-jetting device”,
Claim 5 recites in line 2, the limitation “wherein the fluid-jetting device is one of two or more fluid-jetting devices” is suggested to be replaced with “wherein the at least one fluid-jetting device comprises at least two fluid-jetting devices”.
Claim 6 recites in lines 1- 2, the limitation “at least two of the at least two or more fluid-jetting devices” is suggested to be replaced with “the at least two fluid-jetting devices”.
Claim 9 recites in lines 1- 2, the limitation “the at least one fluid-jetting device” is suggested to be replaced with “the at least two fluid-jetting devices”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a winding device” of claim 1, is interpreted to be “device for winding”,
“a lifting and lowering device” of claim 1, is interpreted to be “device for lifting and lowering”,
“a logging device” of claim 1, is interpreted to be “device for logging”,
“the tree is supported .. by the fixed member” of claim 3, is interpreted to be “the fixed member to/for supporting the tree, 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim limitation “a winding device”, “a lifting and lowering device”, “a logging device”, “the tree is supported .. by the fixed member” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” and “member” coupled with functional language “winding”, “lifting an lowering”, logging” and “supporting” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1 and 6 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. 
A review of the specification shows that there are no equivalent structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Claim 1 recited the limitation “the fixed member” and there is no equivalence structure recited in the specification.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
“a winding device” meaning “winches” discloses in para. [0041] line 2. 
“a lifting and lowering device” meaning “position detector, imaging unit and lifting and lowering unit” discloses in para. [0041] line 2
“a logging device” meaning “a gripping portion, manipulator, limbing portion, cutting portion, feeding portion, and camera”
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites in lines 2 and 6, the limitation “the fixed member”” that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 1 and 6, recited the limitations “the gripping and cutting portion” and claim 4 recited the limitations “the feeding and limbing portion” are indefinite, the portions to do the gripping, feeding, limbing and cutting actions are not defined in term of what limit the language “portion” encompassed.
Claims 1 and 6 recited the limitations “an air” is indefinite, is “an air” is being claimed furthermore there is one air, not multiple air. For the purpose of examination the recitation of “is movable in an air when” is interpreted to be “is movable off ground when”. 
Claims not specifically recited are rejected as being dependent upon a rejected base claim. Appropriate clarification is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Herbert WO Publication (2004076255) hereinafter Herbert in view of Lee KR Patent (101471867) hereinafter Lee.
Regarding claim 1,
Herbert discloses a logging system (see fig.9) comprising: 
a cable (1,3); 
a winding device (74) operable to wind the cable; 
a lifting and lowering device (2) that is connected to the cable, and is movable in an air (see pag.9 lines 9-11) when the cable is wound by the winding device; and 
a logging device (see fig.9) hung by the lifting and lowering device, 

    PNG
    media_image1.png
    574
    634
    media_image1.png
    Greyscale

wherein the logging device (see fig.9) has a gripping portion (pair of armed knife, well known in harvester head) configured to grip a tree, and a cutting portion (chain saw, well known in harvester head) configured to cut the tree gripped by the gripping portion (see pag.11 lines 4-6). Even though it is obvious for cables 1 and 3 of fig.9 to be supported by a structure (i.e. posts) for suspension however Herbert is silent about a plurality of support posts and the cable to be supported by the support posts; 
Herbert and Lee disclose both art in the same field of endeavor (i.e. woodworking).
Lee, in a similar art, teaches a logging system (fig.1-4) having a plurality of support posts (R1-4) and the cable (30 or 40 or 50) to be supported by the support posts (R1-4 see fig.3-4). Lee teaches the plurality of support posts to facilitate transport/operation of the system (see pag.5 lines 7-9) and since both references discloses art in the field of woodworking and cable suspended in the air to allow sliding for transport/operation of the system, it would have been obvious to the skilled artisan before the effective filing date to add to the system of Herbert, support posts to support the cables as taught by Lee, since it would be beneficiary to Herbert, to support the cables and facilitate transport/operation of the system.
Examiner notes, page 11 lines 4-6 of Herbert recited to use a harvester head therefore all the harvester heads known structures and operations are inherent. harvester heads operate by gripping the tree (arm having knife), sawing/cutting the tree (chain saw), rotate the tree to the horizontal plane, feeding the tree/move the head up the tree while debranching it (grip roller and arm knife) and sawing/cutting the tree to a desirable length (chain saw).
Regarding claim 2,
The prior art Herbert as modified by Lee, discloses all limitations in claim 1.
Herbert discloses wherein the winding device (74) is configured to move the logging device (see fig.9) to a point above a tree that is scheduled to be logged, by winding the cable (1,3), and is configured to convey the tree gripped by the gripping portion (pair of armed knife) after the tree is cut by the cutting portion (the gripping and cutting are inherent with harvester head, therefore the device is capable of such).
Examiner notes, the recitation of “a tree” is not considered to be 112 (b) as “a tree” is also recited in claim 1, since during harvesting operation multiple tree are worked upon.
Regarding claim 3,
The prior art Herbert as modified by Lee, discloses all limitations in claim 1.
Herbert discloses wherein: the logging device (8) has a fixed member (see fig.9) through which a hoisting wire (71) that connects the lifting and lowering device (2) with the logging device (8) is inserted (all the elements of fig.9 are connected), the fixed member (see fig.9) being configured to be fixed to the tree (see fig.9); and the cutting portion (chain saw) is configured to cut the tree in a condition in which the tree is supported at two locations by the fixed member (51) and the gripping portion (pair of armed knife, the gripping and cutting are inherent with harvester head, therefore the device is capable of such and the two location for example is shown in fig.1 and 2).
Regarding claim 4,
The prior art Herbert as modified by Lee, discloses all limitations in claim 3.
Herbert discloses wherein the logging device (see fig.9) has a feeding portion (rollers marked as element 9, to move the tree, well known in harvester head) configured to move the logging device along a longitudinal direction of the tree, and a limbing portion (inherent with Harvester head to be cutter in the gripping arm for debranching) configured to limb the tree when the feeding portion moves the logging device along the longitudinal direction of the tree (the limbing structure and operation are inherent with harvester heads).
Regarding claim 5,
The prior art Herbert as modified by Lee, discloses all limitations in claim 4.
Herbert discloses wherein the fixed member (51) is fixed to an upper part of the tree (see fig.9) when the logging device is moved to the upper part of the tree by the feeding portion (see fig.9, for best illustration see element 8 of fig.1-2).
Regarding claim 6,
Herbert discloses a logging method (see fig.9) comprising: 
Gripping (pair of armed knife, well known in harvester head) a tree by a logging device (8) hung by a lifting and lowering device (2) that is connected to a cable (1,3), and is movable in an air (see pag.9 lines 9-11) when the cable is wound by a winding device (74) operable to wind the cable; 
Cutting (chain saw, well known in harvester head) the gripped tree by the logging device (8); 
lifting the tree gripped by the logging device (8), by the lifting and lowering device (2); and 
conveying the tree gripped by the logging device, by winding the cable by the winding device (see pag.9 lines 9-25).
Herbert is silent about the cable to be supported by the support posts; 
Lee, in a similar art, teaches a logging system (fig.1-4) having a plurality of support posts (R1-4) and the cable (30 or 40 or 50) to be supported by the support posts (R1-4 see fig.3-4). Lee teaches the plurality of support posts to facilitate transport/operation of the system (see pag.5 lines 7-9) and since both references discloses art in the field of woodworking and cable suspended in the air to allow sliding for transport/operation of the system, it would have been obvious to the skilled artisan before the effective filing date to add to the system of Herbert, support posts to support the cables as taught by Lee, since it would be beneficiary to Herbert, to support the cables and facilitate transport/operation of the system.
Examiner notes, page 11 lines 4-6 of Herbert recited to use a harvester head therefore all the harvester heads known structures and operations are inherent. harvester heads operate by gripping the tree (arm having knife), sawing/cutting the tree (chain saw), rotate the tree to the horizontal plane, feeding the tree/move the head up the tree while debranching it (grip roller and arm knife) and sawing/cutting the tree to a desirable length (chain saw).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley SELF can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 6, 2022

/SMITH OBERTO BAPTHELUS/Examiner, Art Unit 3725